PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Fujii, Makoto
Application No. 16/592,660
Filed: 3 Oct 2019
For: SHEET CONVEYANCE DEVICE AND IMAGE FORMING APPARATUS
:
:
:
:	DECISION ON PETITION
:
:




This is a decision on the petition under 37 CFR 1.55(f), filed October 6, 2021, to accept a certified copy of a foreign application.

The petition is DISMISSED.

37 CFR 1.55(f)(3) provides that:

If a certified copy of the foreign application is not filed within the time period specified in Paragraph (f)(1) of this section in an application under 35 USC 111(a) or within the period specified in paragraph (f)(2) of this section in an international application entering the national stage under 35 USC 371, and the exceptions in paragraphs (h) and (i) of this section are not applicable, the certified copy of the foreign application must be accompanied by a petition including a showing of good and sufficient cause for the delay and the petition fee set forth in § 1.17(g).

Accordingly, a grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition does not comply with item (1).  

MPEP 502.02, subsection V, states, when a statute requires or permits the Director to require a document to be certified (such as the requirement in 37 CFR 1.55 for a certified copy of a foreign patent application pursuant to 35 U.S.C. 119 or a certified copy of an international application pursuant to 35 U.S.C. 365) a copy of the certification, including a photocopy or facsimile transmission, will not be acceptable. Note that for applications filed under 35 U.S.C. 111(a), foreign priority documents retrieved by the Office from a foreign intellectual property office that participates with the Office in a priority document exchange (PDX) agreement can serve as the certified copy provided the requirements of 37 CFR 1.55(h) are met. The requirement for an original certification does not apply to certifications such as required under 37 CFR 1.8 since these certifications are not provided for by statute.1
	
The certified copy of Japanese Patent Application No. 2018-194759 received October 6, 2021 does not appear to have been properly submitted.  As indicated above, a copy of the certified copy that is  submitted via EFS-Web is not acceptable.

Further, as the issue fee has been received on November 3, 2021, to perfect the claim for benefit to the foreign application, any renewed petition under 37 CFR 1.55(f) must be accompanied by a request for a Certificate of Correction under 35 U.S.C. 255 and §1.323, along with the required $160.00 fee, to perfect to benefit claim.  See MPEP § 213.04.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web2 

Any questions concerning this matter may be directed to the undersigned at (571) 272-3206.  



/LIANA S WALSH/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        
	


    
        
            
        
            
    

    
        1 A copy of the certified copy filed by applicant, including a copy filed via EFS-Web, will not satisfy the requirement in 37 CFR 1.55(g) for a certified copy.  See MPEP 215(II).
        
        2 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)